Judgment, Supreme Court, Bronx County (George Daniels, J., at plea; Joseph Cohen, J., at sentencing), rendered April 1, 1996, convicting defendant, of robbery in the first degree, and sentencing him to a term of 3 to 9 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 2 to 6 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Wallach, Rubin, Tom and Andrias, JJ.